DETAILED ACTION
Claims 1-2, 5-18, and 20 are pending in this application. Claims 3-4 and 19 have been canceled, their subject matter having been incorporated into the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Fong on 3/23/2022.
The application has been amended as follows: 
Claim 2, line 3: “, as defined by Society of Automotive Engineers (SAE)” is deleted; and
Claim 7, line 4: “in the course of” is replaced with “during”.


Allowable Subject Matter
Claims 1-2, 5-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are considered allowable for their specific recitations of “estimate[ing] the set of belief states for the first state and the second state by solving a conditional probability distribution function for which the set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached PTO-892 all pertain to assessing or developing the trust that humans have in autonomous systems. However, none discloses the claimed subject matter that is indicated above in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/GENNA M MOTT/Primary Examiner, Art Unit 3662